ALLOWABILITY NOTICE

Pertinent Prior Arts
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Moon (US 8835810 B2) discloses, a system and method directed to a dehydrating device, which may include a dehydrating enclosure and an adapter.  The adapter may be operable to couple the dehydrating enclosure to a power unit, which may include a power source disposed inside the power unit, and a control source operable to control the power source.  The power unit may be detachably couplable to at least one of the dehydrating enclosure or a cooking enclosure.  The power unit and the cooking enclosure may collectively combine into a multi-stage counter-top electric oven.  The power unit and the dehydrating enclosure may also collectively combine into a dehydrator.  The dehydrating enclosure may include a plurality of stackable dehydrating trays through which dehydrating air is circulated from the power unit.
Ironfield (US 4107501 A) discloses, a microwave oven system in which a magnetron supplies microwave energy to a microwave oven through an isolator structure comprising a three-port circulator having a microwave energy absorbing load coupled to the third port, with the temperature of said load being sensed by a first switch actuated at a first temperature level to maintain a flow of air across the load continuously between operating cycles of the oven and by a second thermally operated switch actuated at a higher temperature to disable the power supply for the magnetron.
Takagi (US 4403128 A) discloses, a microwave oven with a capability of functioning as an electric heating oven comprises an oven cavity surrounded by a heat insulating wall or an 

Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In claim 1, in line 10, insert a space between “diameter” and “defined”.

Reasons for Allowance
Allowance of claims 1-5, 9, and 11 is indicated because the prior art of record (Harrison in view of Dornbush) do not disclose/suggest the combination of “an air conveying duct of a cooking machine is provided outside of an upper heating element and a fan, wherein the air conveying duct having a duct diameter defined by an outer wall of the duct, the cooking machine further has a lid with air intakes, wherein the lid has a diameter defined by an inner wall of the lid, wherein the diameter of the duct is smaller than the diameter of the lid so as providing a free path of air between the inner wall of the lid and the outer wall of the duct from the interior of the container to the air intakes in both directions with hot air coming out of the cooking machine and the cool air coming into the cooking machine through the air intakes formed on the lid and located between the inner wall of the lid and the outer wall of the duct” as cited in claim 1.

However,  at the time the invention was made, one of ordinary skill in the art would not have found obvious teachings or motivation among other prior arts to modify the prior primary prior art reference (Harrison), such as “an air conveying duct of a cooking machine is provided outside of an upper heating element and a fan, wherein the air conveying duct having a duct diameter defined by an outer wall of the duct, the cooking machine further has a lid with air intakes, wherein the lid has a diameter defined by an inner wall of the lid, wherein the diameter of the duct is smaller than the diameter of the lid so as providing a free path of air between the inner wall of the lid and the outer wall of the duct from the interior of the container to the air intakes in both directions with hot air coming out of the cooking machine and the cool air coming into the cooking machine through the air intakes formed on the lid and located between the inner wall of the lid and the outer wall of the duct” ; thus the claimed invention is non-obvious over the prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TU HOANG can be reached at 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VY T NGUYEN/Examiner, Art Unit 3761                                                                                                                                                                                                        

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761